NO. 07-07-0063-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                  JULY 26, 2007
                         ______________________________

                          ERIC FRANCIS LONG, APPELLANT

                                            V.

                         THE STATE OF TEXAS, APPELLEE
                       _________________________________

               FROM THE 264TH DISTRICT COURT OF BELL COUNTY;

                NO. 59098; HONORABLE MARTHA J. TRUDO, JUDGE
                       _______________________________


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION


       Appellant, Eric Francis Long, appeals his conviction for possession of a controlled

substance over 1 gram but less than 4 grams and sentence of six years incarceration in

the Institutional Division of the Texas Department of Criminal Justice. Appellant’s counsel

has filed a brief in compliance with Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967), and Gainous v. State, 436 S.W.2d 137, 138 (Tex.Crim.App.

1969). We affirm.
       Appellant plead guilty to the offense of possession of a control substance over 1

gram but less than 4 grams without a plea bargain. After receiving the plea, the trial court

received the pre-sentence investigation report and sentenced appellant to six years

incarceration. There were no pre-trial motions heard by the court prior to the plea being

entered.


       Appellant’s counsel has filed a brief, in compliance with Anders and Gainous, stating

that he has diligently reviewed the appellate record and applicable law and is of the opinion

that the record reflects no reversible error upon which an appeal can arguably be

predicated. Counsel thus concludes that the appeal is frivolous. Counsel’s brief presents

a summation of the procedural history of the case and discusses why, under the controlling

authorities, there is no reversible error in the trial court proceedings and judgment. See

High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978).


       Counsel has attached an exhibit showing that a copy of the Anders brief and motion

to withdraw have been forwarded to appellant and that counsel has appropriately advised

appellant of his right to review the record and file a pro se response to counsel’s motion

and brief. The clerk of this court has also advised appellant by letter of his right to file a

response to counsel’s brief. Appellant has not filed a response.


       We have made an independent examination of the record to determine whether

there are any non-frivolous grounds upon which an appeal could arguably be founded.

See Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford v.

State, 813 S.W.2d 503, 511 (Tex.Crim.App. 1991). We have found no such grounds.


                                              2
       Appellant’s counsel has moved for leave to withdraw. See Johnson v. State, 885
S.W.2d 641, 645 (Tex.App.–Waco 1994, writ ref’d).              We carried the motion for

consideration with the merits of the appeal. Having considered the merits and finding no

reversible error, appellant’s counsel’s motion to withdraw is granted1 and the trial court’s

judgment is affirmed.




                                           Mackey K. Hancock
                                               Justice




Do not publish.




       1
         In granting counsel’s motion to withdraw, however, we remind counsel to insure
that he has complied with the “educational” duty to inform appellant of his right to file a pro
se petition for discretionary review in the Court of Criminal Appeals. Ex parte Owens, 206
S.W.3d 670 (Tex.Crim.App. 2006).

                                              3